VIRGINIA:

     In the Supreme Court of Virginia held at the Supreme court
Building in the City of Richmond, on Friday, the 12th day of
January, 2007.

Joseph Mona,                                              Appellant,

     against           Record No. 060205
                       Circuit Court No. 2005-6034

Michael L. Cranston,                                      Appellee.

          Upon an appeal from a judgment rendered by the Circuit
     Court of Fairfax County.


     Upon consideration of the record, the briefs, and the argument

of counsel, the Court is of the opinion that there is reversible

error in the judgment of the circuit court.

     On July 28, 1986, a default judgment in the amount of $7,000

was entered against Joseph Mona in favor of Michael L. Cranston in

the Fairfax County General District Court.    On June 2, 1987,

Cranston docketed the judgment in the Circuit Court of Fairfax

County by filing an abstract of judgment.    The judgment remained

unsatisfied, and on September 29, 2005, Cranston filed a motion in

the circuit court to renew and extend the judgment.   The circuit

court granted Cranston’s motion to extend the judgment.   Mona

appeals from that judgment.

     The judgment against Mona was subject to the provisions of

former Code § 16.1-69.55, which specifically addressed limitations

on judgments rendered by general district courts.    Pursuant to that

former statute, the judgment against Mona became unenforceable on

July 29, 1996, because Cranston failed to file in the general
district court a motion to extend the judgment within ten years of

the date the judgment was rendered, as required by former Code

§ 16.1-69.55.   See former Code § 16.1-69.55(B)(2) and (4) (1996).

The fact that Cranston docketed the judgment in the circuit court

was insufficient to render it a judgment of the circuit court

because compliance with the statutory requirement of obtaining an

extension of judgment, as specified in former Code § 16.1-

69.55(B)(4), was mandatory.

     The 2005 amendment of Code § 16.1-69.55(B)(4), which

extinguished the requirement that a plaintiff file a separate

motion to extend in general district court, has no bearing on this

case because that amendment took place after the judgment against

Mona expired.   See 2005 Acts ch. 135.    Therefore, the circuit court

erred in granting Cranston’s motion to extend the judgment.

     Accordingly, the judgment appealed from is reversed and

annulled, and final judgment is entered in favor of Joseph Mona.

     This order shall be published in the Virginia Reports and shall

be certified to the said circuit court.
                               A Copy,

                                 Teste:

                                      Patricia L. Harrington, Clerk




                                  2